Citation Nr: 1716353	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson




INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010, June 2011, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The issue of an initial compensable evaluation for left ear hearing is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran was noted to have some degree of right ear hearing loss on his entrance into active duty service; there was a threshold shift during service.  VA has not rebutted the presumption of aggravation of a right ear hearing loss.


CONCLUSION OF LAW

The criteria are met for service connection for right ear hearing loss. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

A veteran who served on active duty after December 31, 1946, is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

In cases where a condition is noted on the entrance examination report, the "presumption of sound condition" does not apply; instead, a "presumption of aggravation" governs the outcome of the case.  38 U.S.C.A. § 1153 (West 2014).  Under this presumption, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in said disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Id.; 38 C.F.R. § 3.306.  However, this finding must be by clear and unmistakable evidence.

The record reflects that the Veteran entered service with some degree of right ear hearing loss.  

A September 2015 VA examiner noted:

The examiner has been asked to opine if the right ear hearing loss was caused by or a result of an event in military service. The case is complicated by auditory thresholds during service being different that thresholds obtained during a 1985 exam for compensation and pension purposes. The examiner will attempt to clarify. Entrance examination reveals right ear hearing loss (i.e. 20 dBHTL threshold at 4000 Hz and 35 dBHTL threshold at 6000 Hz). Separation thresholds obtained during the medical board process in 1984 revealed no decrease in auditory thresholds for either ear, beyond normal progression and test retest variability (i.e. 30 dBHTL threshold at 4000 Hz and 25dBHTL threshold at 6000 Hz).  Therefore there was no aggravation of pre-existing right ear hearing loss beyond normal progression and test retest variability.

The Board must determine whether this evidence demonstrates the Veteran's preexisting right ear hearing loss was aggravated during service, that is, whether there was an increase in disability during service.  The Board notes that at entrance, the Veteran was found to have some degree of right ear hearing loss.  During service, however, there were threshold shifts, albeit minor, in his right ear.  

Based on the above, the Board finds there was an increase in disability during service.  A "presumption of aggravation" of the preexisting disability has therefore been established.  This presumption is rebuttable; however, the Board does not find that adequate evidence has been received to rebut the presumption.  Although the examiner attributed this to the normal progression of the disease or testing variability, the Board finds this does not rise to the level of clear and unmistakable or undebatable evidence.  Accordingly, the Board finds that the presumption of aggravation has not been rebutted.  Service connection, based on service aggravation, is warranted.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The Board finds that the Veteran's claim for an initial compensable rating for left ear hearing loss is inextricably intertwined with the claim granted herein, and that adjudication for a rating decision, bilaterally, should be conducted by the AOJ in the first instance. Although the Board sincerely regrets the additional delay, this action is necessary to ensure that the Veteran's claims are afforded every possible consideration. 

Appellate adjudication on the merits for the left ear is now inappropriate in lieu of the grant of service connection for the left ear, decided herein, as it requires the application of a wholly separate rating table. See 38 C.F.R. § 4.85. Such evaluation is dependent on the initial rating of the right ear, which has not been determined, in the first instance, by the AOJ. 38 C.F.R. § 4.85 (h) Table VII. Therefore, the Board finds that a rating decision of, now, service-connected bilateral hearing loss, in the first instance, is required by the AOJ, prior to any appellate review and adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate and assign a rating for the Veteran's service-connected bilateral hearing loss, based on the competent evidence of record. The Veteran and his representative should be afforded an opportunity to present additional evidence for such rating decision, and provided proper notice for any action conducted by the RO. 

2.  Additional audiometric examinations, if required, to determine the present disability level of the Veteran's service-connected hearing loss should be performed. 

3.  If the determination of the disability ratings for the Veteran's bilateral hearing loss remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


